DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2009/0038839) in view of Ishizawa (US 9,490,046), Hirano (US 7,910,403).
Regarding claim 1, Hashimoto, figure 1c, a printed wiring board comprising: a substrate film including a base film (2, 4) and a printed circuit including a ground circuit (3b); an adhesive layer (8a) formed on the substrate film; and a conductive 
Hashimoto does not disclose the low-melting-point metal layer content in the conductive particle is 10 to 30% wt%.  
Hashimoto, though discloses the non-conductive core, and a metal layer may be formed of solder, which may be considered as low-melting-point metal layer, as applied above, does not explicitly disclose the metal layer is a low-melting-point layer. 
Ishizawa, figure 2, discloses a conductive particle with non-conductive core (2) and a metal layer (solder 12). Ishizawa further discloses the solder has low-melting-point (column 12, line 57-65). Ishizawa, additionally discloses the particle diameter of about 1 to 100 µm (column 12, line 4 to line 16).
Hirano, figure 1A, discloses a conductive particle with a non-conductive core (3a) and low-melting-point metal layer (solder layer 2, column 10, line 12-24). Solder formed of Pb-Sn is a low-melting-point solder). Hirano further discloses the metal content the conductive particle is in the range of 0.5 to 30 % by volume (column 9, line 64 to column 10, line 13).


Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the board of Hashimoto with the metal layer being a low-melting-point metal layer, as taught by Ishizawa and Hirano, in order to have better electrical connection.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Further, Hirano, as applied above, discloses the metal content the conductive particle is in the range of 0.5 to 30 % by volume (column 9, line 64 to column 10, line 13).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filling date of the application to provide the wiring board of Hashimoto with the low-melting-point metal layer content in the conductive particle is 10 to 30% wt% (obvious with the ranges explained above), as taught by Hirano, in order have better electrical conductivity.
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 236 (CCPA 1955). Therefore, Hashimoto meets the limitation.

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified board of Hashimoto, as applied to claim 1 above, and further in view of Masui (US 2015/0008022).
Regarding claim 13, the modified board of Hashimoto disclose low melting point metal layer, but does not explicitly disclose the low-melting- point metal layer is formed from a metal having a melting point of 300°C or lower. 
Masui, discloses conductive particle formed of solder having a melting point of 180 °C, including a flux component (paragraph 0005). Masui further discloses particle diameter of the conductive particle is about 0.1 to 500 µm (paragraph 0085-0086)
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified board of Hashimoto with the low-melting- point metal layer being formed from a metal having a melting point of 300°C or lower, as taught by Masui, in order to have desired bonding property within the temperature range of the other elements of the board.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 14, the modified board of Hashimoto does not disclose wherein the low-melting- point metal layer has a thickness of 0.1 to 50 µm.  
However, the size of conductive particle, as applied to claim 12 is about 1 to 50 µm., which implies that the metal layer is lower than 50 µm.

Also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 236 (CCPA 1955).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified board of Hashimoto with the low-melting- point metal layer having a thickness of 0.1 to 50 µm., as taught by Masui, in order to have desired conductivity.  

Regarding claim 15, the modified board of Hashimoto disclose wherein the low-melting- point metal layer contains a flux (obvious as applied to claim 13 above, disclosed by Masui, in order to have desired cleaning to have enhanced bonding. 

Regarding claim 12, the modified board of Hashimoto further discloses wherein the conductive particles have an average particle size of 1 to 200 µm (obvious as disclosed by Ishizawa, and Masui, explained above, in order to have desired conductive properties).  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishizawa (US 2015/0340120), discloses a conductive adhesive with conductive particle having a size of about 1 to 100 µm (paragraph 0105-0106).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933.  The examiner can normally be reached on generally: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847  
                                                                                                                                                                                           IBP / February 25, 2021